      Case 8:20-cv-00146-MSS-CPT Document 9 Filed 02/12/20 Page 1 of 1 PageID 31



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

 SHARON MCFADDEN,

        Plaintiff,

 v.                                                 CASE NO.: 8:20-cv-146-MSS-CPT

 NATIONAL PRINCIPAL GROUP, LLC,

       Defendant.
 ____________________________________/

                         NOTICE OF DISMISSAL WITHOUT PREJUDICE

       COMES NOW the Plaintiff, Sharon McFadden, by and through her undersigned counsel, pursuant

to Fed. R. Civ. P. 41(a)(1)(A)(i), and hereby requests entry of an Order dismissing this matter without

prejudice, each party to bear their own costs and attorneys’ fees.




                                              /s/ Amanda J. Allen, Esquire
                                              Amanda J. Allen, Esquire
                                              Florida Bar No.: 98228
                                              THE CONSUMER PROTECTION FIRM, PLLC
                                              4030 Henderson Blvd.
                                              Tampa, FL 33629
                                              Telephone: (813) 500-1500
                                              Facsimile: (813) 435-2369
                                              Amanda@TheConsumerProtectionFirm.com
                                              Bonnie@TheConsumerProtectionFirm.com
                                              Attorney for Plaintiff

                                     CERTIFICATE OF SERVICE

       I certify that on February 12, 2020, a copy of the foregoing document was served on all counsel of
record via CM/ECF.

                                             /s/ Amanda J. Allen
                                             Amanda J. Allen, Esquire
                                             Florida Bar No. 98228
